Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 2/19/21.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 1-15 is withdrawn in view of applicant’s amendment.
Claims 1-15 are pending.
Claims 1-15 are allowed.

				Remarks
The clean version of the claim was filed on 2/19/21.  The marked up version of the claim was filed 2/22/21.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, (C) combining the dependency-ordered stacks generated in step (B) into a single dependency-ordered stack, (D) transferring to the client digital data device for loading and execution thereon the source code files identified in the single dependency-ordered stack, where the source code files are transferred based on a dependency order specified in the single dependency-ordered stack as recited in independent claim 1; further fail to teach (B) identifying a subset of said user interface components, features and formats that are not used in execution of the app on a client digital data device by a user having at least one of a designated 
	The closest cited prior arts, Chiba (US 2015/0220315) and Bravery (US 2003/0037076) teach a method for generating dependency tree for code.  However, Chiba (US 2015/0220315) and Bravery (US 2003/0037076) fail to teach (C) combining the dependency-ordered stacks generated in step (B) into a single dependency-ordered stack, (D) transferring to the client digital data device for loading and execution thereon the source code files identified in the single .


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196